DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-26 are pending in the application.
Priority
	This application is a U.S. National Stage entry of PCT/JP2019/002596, filed on January 25, 2019, which claims the benefit of Japanese Patent Application No. 2018-010984 filed on January 25, 2018, and Japanese Patent Application No. 20 18- 084202 filed on April 25, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The listing of additional references within the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
	Claims 7-11 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 14, 15, 24 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for medicaments and methods for improvement of or suppression of progression of hematologic cancer, does not reasonably provide enablement for general treatment of inflammatory or autoimmune disease, or for prevention/prophylaxis or healing of any disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
To be enabling, the specification of the patent application must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.  In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993).  Explaining what is meant by “undue experimentation,” the Federal Circuit has stated that:
The test is not merely quantitative, since a considerable amount of experimentation is permissible, if it is merely routine, or if the specification in question provides a reasonable amount of guidance with respect to the direction in which experimentation should proceed to enable the determination of how to practice a desired embodiment of the claimed invention.  PPG v. Guardian, 75 F.3d 1558, 1564 (Fed. Cir. 1996).1
Factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 wherein, citing Ex parte Forman, 230 USPQ 546 (Bd. Apls. 1986) at 547 the court recited eight factors:
1) the quantity of experimentation necessary,
2) the amount of direction or guidance provided,
3) the presence or absence of working examples,
4) the nature of the invention,

6) the relative skill of those in the art,
7) the predictability of the art, and
8) the breadth of the claims.
These factors are applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved.  In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970).  Keeping this in mind, the Wands factors relevant to treatment of Crohn’s disease (an inflammatory disease) and hematologic cancer are discussed below.
The nature of the invention, and breadth of the claims
The inventions of claims 14, 15, 24 and 25 are drawn to pharmacological medicaments/compounds (claims 14-15) and methods for (claims 24-25) treating an inflammatory disease, autoimmune disease, or hematologic cancer, where Applicants define treatment (see [0170]) as follows:
"treatment" includes healing of a disease (all or one or more pathological conditions), improvement of the disease, and  suppression of progression of the disease severity

	and

"prevention" includes prevention of the onset of a disease (all or one or more pathological conditions) and delay of the onset of the disease.

The instant claims are therefore broad in scope, drawn to medicaments/compounds and methods for improvement of or suppression of progression of the cited general classes of disease, as well as to preventing preclinical and clinical stages of the cited diseases or conditions, which includes any undetectable stages of these diseases or conditions, as well as healing clinically evident disease, including specifically, rheumatoid arthritis, Crohn’s disease, ulcerative colitis, leukemia, malignant lymphoma, and multiple myeloma. 
The state and predictability of the art
Regarding treatment of Crohn’s disease with suppressors of TNF-α, lenalidomide, a strong suppressor of TNF-α that is structurally analogous to the instant cyclic amide compounds of Formula (I),  is no more effective than placebo in treatment of moderately severe active Crohn’s disease by Mansfield (Alimentary Pharmacology & Therapeutics 2007 26:421-430) in a study of 89 human subjects.  The 
Regarding treatment of hematological cancer, lenalidomide is FDA-approved and marketed as Revlimid®, and is indicated for treatment of multiple myeloma, myelodysplastic syndromes, mantle cell lymphoma and follicular lymphoma (European Medicines Agency Annex I 2012: 1-98) (see p. 3).  
Regarding prevention of disease, as noted by Awan (Leukemia and Lyphoma 2010 51(1):27-38) (see p. 35 col. 2 par. 3) “the toxicity of lenalidomide is not trivial and has resulted in catastrophic outcomes in some unfortunate cases.”  Further regarding pharmacological prevention of disease, Verweij (Preventive Medicine Between Obligation and Aspiration 2000, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided) notes (p. 39) that:
 lethal risks or risks of permanent disability due to preventive interventions will almost never be justifiable...[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.

Therefore, while suppressors of TNF-α, such as the present compounds, have a reasonable expectation of success in treatment of hematological cancer, where treatment refers improvement of the disease or suppression of progression of the disease severity, successful application of these compounds for general treatment of inflammatory disease, for example Crohn’s disease, or for prevention of any disease is decidedly unpredictable, and it would correspondingly be reasonable for the ordinary artisan to reject on its face any regimen claiming general treatment of inflammatory disease, including Crohn’s disease, or general or specific disease prevention based on review of the state of the art.
The amount of guidance provided and the presence or absence of working examples
Applicants provide evidence of in vitro NF-α suppression in isolated lipopolysaccharide-stimulated mononuclear blood cells, suppression of proliferation of a human myeloma cell line (MM.1S), suppression of proliferation of a human diffuse large B-cell lymphoma cell line (CRL-2632), suppression of proliferation of a human mantle cell lymphoma cell line (REC-1), suppression of proliferation of a human Burkitt lymphoma cell line (Daudi), suppression of proliferation of a human acute lymphoblastic leukemia cell line (Kasumi-7), and a standard cytotoxicity text on PMBC cells.
Applicants provide no direct evidence for treatment of an inflammatory disease or an autoimmune 
The quantity of experimentation necessary
Because of the known unpredictability of the pharmacological arts, and in the absence of experimental evidence commensurate in scope with the claims, the skilled artisan would not accept the assertion that a compound of Formula (I) could be predictably used in treatment of any and all inflammatory disease or autoimmune disease or for prophylaxis/prevention any disease, as inferred in the claims and contemplated by the specification.  
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  
Determining if a compound of Formula (I) would prevent any particular inflammatory disease or autoimmune disease would require formulation into a suitable dosage form and subjecting it to clinical trials or at least to testing in in vivo animal models known to correlate to clinical efficacy of such treatment.  This is undue experimentation given the limited guidance and direction provided by Applicants.  
Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. § 112, first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
It is suggested that Applicants amend the claims to 1) recite only medicaments/compounds and methods comprising improvement of or suppression of progression of severity of hematological cancers, and 2) strike preventive/prophylactic embodiments from the claims, or alternatively, in their response argue convincingly that the currently-recited scope is in fact fully enabled.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 12-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
Claim 1 recites (in part) “or two R on the adjacent ring carbon atom are bonded to each other to form, together with a carbon atom linked thereto, a 5- or 6-membered ring…”  It is unclear what this ring actually comprises.  The claim recites “a carbon atom”; however, it appears that there are two carbon atoms provided by the original ring, one for each instance of R.  It is unclear what the structure and/or attachment of the 5- or 6-membered ring would be if only “a carbon atom” - that is, a single carbon atom, is involved.
Claim 4, depending from claim 1, recites (in part) “wherein the C1-6 alkoxy optionally having a substituent for R and R3 is C1-C6 alkoxy…”.  However, claim 1 recites no R3 group; therefore, there is a lack of antecedent basis for this limitation in the claim.
Claim 26 provides for the use of a compound of claim 1 for production of a medicament.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  Please refer to MPEP 2173.05(q).
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 26 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as this “use” claim does not fall within at least one of the four categories of eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). Please refer to MPEP 2173.05(q).
Although an essential purpose of the examination process is to determine whether or not the claims define an invention that is both novel and nonobvious over the prior art, another essential purpose of patent examination is to determine whether or not the claims are precise, clear, correct, and 
Claims 1-26 appear to be free of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As pointed out by the court in In re Angstadt, 537 F.2d 498 at 504 (CCPA 1976), the key word is “undue”, not “experimentation”.